                                      1   HUNTON ANDREWS KURTH LLP
                                      2
                                          ROLAND M. JUAREZ (SBN 160793)
                                          Email: rjuarez@huntonAK.com
                                      3   MATTHEW I. BOBB (SBN 253308)
                                      4   Email: mbobb@huntonAK.com
                                          ANH N. NGUYEN (SBN 280752)
                                      5   Email: anguyen@huntonAK.com
                                      6   550 South Hope Street, Suite 2000
                                          Los Angeles, California 90071-2627
                                      7   Telephone: 213 • 532 • 2000
                                      8   Facsimile: 213 • 532 • 2020

                                      9   Attorneys for Defendant
                                     10   LOWE’S HOME CENTERS, LLC

                                     11

                                     12                            UNITED STATES DISTRICT COURT
Los Angeles, California 90071-2627




                                                CENTRAL DISTRICT OF CALIFORNIA, SOUTHERN DIVISION
 550 South Hope Street, Suite 2000




                                     13
  Hunton Andrews Kurth LLP




                                     14
                                          JAMES O’DONNELL,                           Case No.: 8:18-cv-873
                                     15
                                                      Plaintiff,                     Assigned for All Purposes To:
                                     16
                                                v.                                   Judge: Cormac J. Carney
                                     17                                              Ctrm: 9B
                                     18   LOWE’S HOME CENTERS, LLC, a               [PROPOSED] STIPULATED
                                          North Carolina limited liability company, PROTECTIVE ORDER1
                                     19   AND DOES 1 through 10,
                                                                                    [Discovery Matter: Referred to
                                     20
                                                      Defendants.                   Magistrate Judge Rozella A. Oliver]
                                     21

                                     22

                                     23
                                          1.    A. PURPOSES AND LIMITATIONS
                                     24
                                                Discovery in this action is likely to involve production of confidential,
                                     25
                                          proprietary, or private information for which special protection from public disclosure
                                     26
                                          and from use for any purpose other than prosecuting this litigation may be warranted.
                                     27

                                     28         1
                                                 This Stipulated Protective Order is substantially based on the model protective
                                          order provided under Magistrate Judge Rozella A. Oliver’s Procedures.
                                                                                1
                                                       [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   Accordingly, the parties hereby stipulate to and petition the Court to enter the following
                                      2   Stipulated Protective Order. The parties acknowledge that this Order does not confer
                                      3   blanket protections on all disclosures or responses to discovery and that the protection
                                      4   it affords from public disclosure and use extends only to the limited information or items
                                      5   that are entitled to confidential treatment under the applicable legal principles.
                                      6         B. GOOD CAUSE STATEMENT
                                      7         The parties submit that good cause exists for the issuance of this Protective
                                      8   Order for the following reasons:
                                      9         (i)     Discovery obtained in the above-captioned action may involve disclosure
                                     10   of non-public, confidential, proprietary, commercially sensitive and/or trade secret
                                     11   information. Disclosure of this information to persons who are not entitled to it
                                     12   carries the danger of compromising the competitive business interests of Defendant,
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   and also risks invasion of legitimate personal privacy interests of Plaintiff and non-
  Hunton Andrews Kurth LLP




                                     14   parties;
                                     15         (ii)    Defendant anticipates that it may need to produce material that contains
                                     16   proprietary information concerning its business practices and procedures for the
                                     17   operation of its stores that may be of value to a competitor or may cause harm to its
                                     18   legitimate business interests in the marketplace;
                                     19         (iii)   Defendant further anticipates that it may need to produce non-public
                                     20   information concerning Plaintiff or non-parties that is personal in nature and/or
                                     21   protected by the right of privacy;
                                     22         (iv)    The issuance of this Protective Order will allow for efficiency in the
                                     23   discovery process and provide a mechanism by which discovery of relevant
                                     24   confidential information may be obtained in a manner that protects against risk of
                                     25   disclosure of such information to persons not entitled to such information; and
                                     26         (v)     The issuance of this Protective Order will protect the parties’ interests by
                                     27   providing the parties recourse in this Court in the event that a party or non-party
                                     28   improperly handles non-public, confidential, proprietary, commercially sensitive
                                                                                  2
                                                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   and/or trade secret information that the parties have had to exchange in the course of
                                      2   discovery propounded and depositions taken in this action.
                                      3         (vi)   Accordingly, to expedite the flow of information, to facilitate the prompt
                                      4   resolution of disputes over confidentiality of discovery materials, to adequately
                                      5   protect information the parties are entitled to keep confidential, to ensure that the
                                      6   parties are permitted reasonable necessary uses of such material in preparation for and
                                      7   in the conduct of trial, to address their handling at the end of the litigation, and serve
                                      8   the ends of justice, a protective order for such information is justified in this matter. It
                                      9   is the intent of the parties that information will not be designated as confidential for
                                     10   tactical reasons and that nothing be so designated without a good faith belief that it
                                     11   has been maintained in a confidential, non-public manner, and there is good cause
                                     12   why it should not be part of the public record of this case.
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13         C.     ACKNOWLEDGMENT OF PROCEDURE FOR FILING UNDER
  Hunton Andrews Kurth LLP




                                     14                SEAL
                                     15         The parties further acknowledge, as set forth in Section 12.3, below, that this
                                     16   Stipulated Protective Order does not entitle them to file confidential information under
                                     17   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
                                     18   standards that will be applied when a party seeks permission from the court to file
                                     19   material under seal.
                                     20         There is a strong presumption that the public has a right of access to judicial
                                     21   proceedings and records in civil cases. In connection with non-dispositive motions,
                                     22   good cause must be shown to support a filing under seal. See Kamakana v. City and
                                     23   County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v. Gen. Motors
                                     24   Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v. Sony Electrics, Inc.,
                                     25   187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated protective orders require good
                                     26   cause showing), and a specific showing of good cause or compelling reasons with
                                     27   proper evidentiary support and legal justification, must be made with respect to
                                     28   Protected Material that a party seeks to file under seal. The parties’ mere designation of
                                                                                 3
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   Disclosure or Discovery Material as CONFIDENTIAL does not—without the
                                      2   submission of competent evidence by declaration, establishing that the material sought
                                      3   to be filed under seal qualifies as confidential, privileged, or otherwise protectable—
                                      4   constitute good cause.
                                      5         Further, if a party requests sealing related to a dispositive motion or trial, then
                                      6   compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                      7   sought shall be narrowly tailored to serve the specific interest to be protected. See Pintos
                                      8   v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item or type
                                      9   of information, document, or thing sought to be filed or introduced under seal in
                                     10   connection with a dispositive motion or trial, the party seeking protection must
                                     11   articulate compelling reasons, supported by specific facts and legal justification, for the
                                     12   requested sealing order. Again, competent evidence supporting the application to file
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   documents under seal must be provided by declaration.
  Hunton Andrews Kurth LLP




                                     14         Any document that is not confidential, privileged, or otherwise protectable in its
                                     15   entirety will not be filed under seal if the confidential portions can be redacted.
                                     16         If documents can be redacted, then a redacted version for public viewing,
                                     17   omitting only the confidential, privileged, or otherwise protectable portions of the
                                     18   document, shall be filed. Any application that seeks to file documents under seal in their
                                     19   entirety should include an explanation of why redaction is not feasible.
                                     20   2.    DEFINITIONS
                                     21         1.     Action: This pending federal law suit, James O’Donnell v. Lowe’s Home
                                     22   Centers, LLC, Case No.: 8:18-cv-873.
                                     23         2.     Challenging Party: a Party or Non-Party that challenges the designation
                                     24   of information or items under this Order.
                                     25         3.     “CONFIDENTIAL” Information or Items: information (regardless of
                                     26   how it is generated, stored or maintained) or tangible things that qualify for protection
                                     27

                                     28

                                                                                 4
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
                                      2   Cause Statement.
                                      3         4.     Counsel: Outside Counsel of Record and House Counsel (as well as their
                                      4   support staff).
                                      5         5.     Designating Party: a Party or Non-Party that designates information or
                                      6   items that it produces in disclosures or in responses to discovery as
                                      7   “CONFIDENTIAL.”
                                      8         6.     Disclosure or Discovery Material: all items or information, regardless of
                                      9   the medium or manner in which it is generated, stored, or maintained (including,
                                     10   among other things, testimony, transcripts, and tangible things), that are produced or
                                     11   generated in disclosures or responses to discovery in this matter.
                                     12         7.     Expert: a person with specialized knowledge or experience in a matter
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
  Hunton Andrews Kurth LLP




                                     14   expert witness or as a consultant in this Action.
                                     15         8.     House Counsel: attorneys who are employees of a party to this Action.
                                     16   House Counsel does not include Outside Counsel of Record or any other outside
                                     17   counsel.
                                     18         9.     Non-Party: any natural person, partnership, corporation, association, or
                                     19   other legal entity not named as a Party to this action.
                                     20         10.    Outside Counsel of Record: attorneys who are not employees of a party
                                     21   to this Action but are retained to represent or advise a party to this Action and have
                                     22   appeared in this Action on behalf of that party or are affiliated with a law firm which
                                     23   has appeared on behalf of that party, and includes support staff.
                                     24         11.    Party: any party to this Action, including all of its officers, directors,
                                     25   employees, consultants, retained experts, and Outside Counsel of Record (and their
                                     26   support staffs).
                                     27         12.    Producing Party: a Party or Non-Party that produces Disclosure or
                                     28   Discovery Material in this Action.
                                                                                 5
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1         13.    Professional Vendors: persons or entities that provide litigation support
                                      2   services (e.g., photocopying, videotaping, translating, preparing exhibits or
                                      3   demonstrations, and organizing, storing, or retrieving data in any form or medium)
                                      4   and their employees and subcontractors.
                                      5         14.    Protected Material: any Disclosure or Discovery Material that is
                                      6   designated as “CONFIDENTIAL.”
                                      7         15.    Receiving Party: a Party that receives Disclosure or Discovery Material
                                      8   from a Producing Party.
                                      9   3.    SCOPE
                                     10         The protections conferred by this Stipulation and Order cover not only Protected
                                     11   Material (as defined above), but also (1) any information copied or extracted from
                                     12   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   Material; and (3) any testimony, conversations, or presentations by Parties or their
  Hunton Andrews Kurth LLP




                                     14   Counsel that might reveal Protected Material.
                                     15         Any use of Protected Material at trial shall be governed by the orders of the trial
                                     16   judge. This Order does not govern the use of Protected Material at trial.
                                     17   4.    DURATION
                                     18         Even after final disposition of this litigation, the confidentiality obligations
                                     19   imposed by this Order shall remain in effect until a Designating Party agrees
                                     20   otherwise in writing or a court order otherwise directs. Final disposition shall be
                                     21   deemed to be the later of (1) dismissal of all claims and defenses in this Action, with
                                     22   or without prejudice; and (2) final judgment herein after the completion and
                                     23   exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                                     24   including the time limits for filing any motions or applications for extension of time
                                     25   pursuant to applicable law.
                                     26

                                     27

                                     28

                                                                                 6
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   5.    DESIGNATING PROTECTED MATERIAL
                                      2         5.1       Exercise of Restraint and Care in Designating Material for Protection.
                                      3         Each Party or Non-Party that designates information or items for protection
                                      4   under this Order must take care to limit any such designation to specific material that
                                      5   qualifies under the appropriate standards. The Designating Party must designate for
                                      6   protection only those parts of material, documents, items, or oral or written
                                      7   communications that qualify so that other portions of the material, documents, items,
                                      8   or communications for which protection is not warranted are not swept unjustifiably
                                      9   within the ambit of this Order.
                                     10         Mass, indiscriminate, or routinized designations are prohibited. Designations that
                                     11   are shown to be clearly unjustified or that have been made for an improper purpose
                                     12   (e.g., to unnecessarily encumber the case development process or to impose
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   unnecessary expenses and burdens on other parties) may expose the Designating Party
  Hunton Andrews Kurth LLP




                                     14   to sanctions.
                                     15         If it comes to a Designating Party’s attention that information or items that it
                                     16   designated for protection do not qualify for protection, that Designating Party must
                                     17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                                     18         5.2       Manner and Timing of Designations. Except as otherwise provided in
                                     19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                                     20   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                                     21   under this Order must be clearly so designated before the material is disclosed or
                                     22   produced.
                                     23         Designation in conformity with this Order requires:
                                     24                   (a) for information in documentary form (e.g., paper or electronic
                                     25   documents, but excluding transcripts of depositions or other pretrial or trial
                                     26   proceedings), that the Producing Party affix at a minimum, the legend
                                     27   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                                     28   contains protected material. If only a portion or portions of the material on a page
                                                                                    7
                                                           [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   qualifies for protection, the Producing Party also must clearly identify the protected
                                      2   portion(s) (e.g., by making appropriate markings in the margins).
                                      3         A Party or Non-Party that makes original documents available for inspection
                                      4   need not designate them for protection until after the inspecting Party has indicated
                                      5   which documents it would like copied and produced. During the inspection and before
                                      6   the designation, all of the material made available for inspection shall be deemed
                                      7   “CONFIDENTIAL.” After the inspecting Party has identified the documents it wants
                                      8   copied and produced, the Producing Party must determine which documents, or portions
                                      9   thereof, qualify for protection under this Order. Then, before producing the specified
                                     10   documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page
                                     11   that contains Protected Material. If only a portion or portions of the material on a page
                                     12   qualifies for protection, the Producing Party also must clearly identify the protected
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   portion(s) (e.g., by making appropriate markings in the margins).
  Hunton Andrews Kurth LLP




                                     14         (b) for testimony given in depositions that the Designating Party identify the
                                     15   Disclosure or Discovery Material on the record, before the close of the deposition all
                                     16   protected testimony. Any Party may also designate testimony that is entitled to
                                     17   protection by notifying all Parties in writing within twenty (20) days of receipt of the
                                     18   transcript, of the specific pages and lines of the transcript that should be treated as
                                     19   “Confidential” thereafter. Each Party shall attach a copy of such written notice or
                                     20   notices to the face of the transcript and each copy thereof in its possession, custody,
                                     21   or control. Unless otherwise indicated, all deposition transcripts shall be treated as
                                     22   “Confidential” for a period of twenty (20) days after the receipt of the transcript.
                                     23   This preliminary treatment, however, shall not limit a deponent’s right to review the
                                     24   transcript of his or her deposition. This preliminary treatment shall not limit a Party's
                                     25   use of any deposition transcript or exhibits, which have not previously been expressly
                                     26   designated for protection under this order, from using such transcript or exhibits in
                                     27   filings concerning any motion or at any subsequent deposition, settlement conference,
                                     28   mediation or other proceeding related to the Action.
                                                                                 8
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1         (c)     for information produced in some form other than documentary and for
                                      2   any other tangible items, that the Producing Party affix in a prominent place on the
                                      3   exterior of the container or containers in which the information is stored the legend
                                      4   “CONFIDENTIAL.” If only a portion or portions of the information warrants
                                      5   protection, the Producing Party, to the extent practicable, shall identify the protected
                                      6   portion(s).
                                      7         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
                                      8   failure to designate qualified information or items does not, standing alone, waive the
                                      9   Designating Party’s right to secure protection under this Order for such material.
                                     10   Upon timely correction of a designation, the Receiving Party must make reasonable
                                     11   efforts to assure that the material is treated in accordance with the provisions of this
                                     12   Order.
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   6.            CHALLENGING CONFIDENTIALITY DESIGNATIONS
  Hunton Andrews Kurth LLP




                                     14         6.1     Timing of Challenges. Any Party or Non-Party may challenge a
                                     15   designation of confidentiality at any time that is consistent with the Court’s
                                     16   Scheduling Order.
                                     17         6.2     Meet and Confer. The Challenging Party shall initiate the dispute
                                     18   resolution process under Local Rule 37.1 et seq.
                                     19         6.3     The burden of persuasion in any such challenge proceeding shall be on
                                     20   the Designating Party. Frivolous challenges, and those made for an improper purpose
                                     21   (e.g., to harass or impose unnecessary expenses and burdens on other parties) may
                                     22   expose the Challenging Party to sanctions. Unless the Designating Party has waived or
                                     23   withdrawn the confidentiality designation, all parties shall continue to afford the
                                     24   material in question the level of protection to which it is entitled under the Producing
                                     25   Party’s designation until the Court rules on the challenge.
                                     26   7.            ACCESS TO AND USE OF PROTECTED MATERIAL
                                     27         7.1     Basic Principles. A Receiving Party may use Protected Material that is
                                     28   disclosed or produced by another Party or by a Non-Party in connection with this
                                                                                  9
                                                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   Action only for prosecuting, defending, or attempting to settle this Action. Such
                                      2   Protected Material may be disclosed only to the categories of persons and under the
                                      3   conditions described in this Order. When the Action has been terminated, a Receiving
                                      4   Party must comply with the provisions of section 13 below (FINAL DISPOSITION).
                                      5         Protected Material must be stored and maintained by a Receiving Party at a
                                      6   location and in a secure manner that ensures that access is limited to the persons
                                      7   authorized under this Order.
                                      8         7.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
                                      9   otherwise ordered by the court or permitted in writing by the Designating Party, a
                                     10   Receiving Party may disclose any information or item designated “CONFIDENTIAL”
                                     11   only to:
                                     12                (a) the Receiving Party’s Outside Counsel of Record in this Action, as
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   well as employees of said Outside Counsel of Record to whom it is reasonably
  Hunton Andrews Kurth LLP




                                     14   necessary to disclose the information for this Action;
                                     15                (b) the officers, directors, and employees (including House Counsel) of
                                     16   the Receiving Party to whom disclosure is reasonably necessary for this Action;
                                     17                (c) Experts (as defined in this Order) of the Receiving Party to whom
                                     18   disclosure is reasonably necessary for this Action and who have signed the
                                     19   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     20                (d) the court and its personnel;
                                     21                (e) court reporters and their staff;
                                     22                (f) professional jury or trial consultants, mock jurors, and Professional
                                     23   Vendors to whom disclosure is reasonably necessary for this Action and who have
                                     24   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                                     25                (g) the author or recipient of a document containing the information or a
                                     26         custodian or other person who otherwise possessed or knew the information;
                                     27                (h) during their depositions, witnesses, and attorneys for witnesses, in
                                     28         the Action to whom disclosure is reasonably necessary provided: (1) the
                                                                                 10
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1         deposing party requests that the witness sign the form attached as Exhibit A
                                      2         hereto; and (2) they will not be permitted to keep any confidential information
                                      3         unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit
                                      4         A), unless otherwise agreed by the Designating Party or ordered by the court.
                                      5         Pages of transcribed deposition testimony or exhibits to depositions that reveal
                                      6         Protected Material may be separately bound by the court reporter and may not
                                      7         be disclosed to anyone except as permitted under this Stipulated Protective
                                      8         Order; and
                                      9               (i) any mediator or settlement officer, and their supporting personnel,
                                     10         mutually agreed upon by any of the parties engaged in settlement discussions.
                                     11   8.          PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                     12   PRODUCED IN OTHER LITIGATION
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13         If a Party is served with a subpoena or a court order issued in other litigation that
  Hunton Andrews Kurth LLP




                                     14   compels disclosure of any information or items designated in this Action as
                                     15
                                          “CONFIDENTIAL,” while such materials remain under the protection of this order,
                                     16   that Party must:
                                     17
                                                       (a) promptly notify in writing the Designating Party. Such notification

                                     18
                                                      shall include a copy of the subpoena or court order;

                                     19
                                                      (b) promptly notify in writing the party who caused the subpoena or

                                     20
                                          order to issue in the other litigation that some or all of the material covered by the

                                     21
                                          subpoena or order is subject to this Protective Order. Such notification shall include a

                                     22
                                          copy of this Stipulated Protective Order; and

                                     23
                                                      (c) cooperate with respect to all reasonable procedures sought to be

                                     24
                                          pursued by the Designating Party whose Protected Material may be affected.

                                     25
                                                If the Designating Party timely seeks a protective order, the Party served with the

                                     26
                                          subpoena or court order shall not produce any information designated in this action as

                                     27
                                          “CONFIDENTIAL” before a determination by the court from which the subpoena or

                                     28
                                          order issued, unless the Party has obtained the Designating Party’s permission. The

                                                                                11
                                                       [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   Designating Party shall bear the burden and expense of seeking protection in that court
                                      2   of its confidential material and nothing in these provisions should be construed as
                                      3   authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
                                      4   from another court.
                                      5   9.           A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                      6   PRODUCED IN THIS LITIGATION
                                      7                (a) The terms of this Order are applicable to information produced by a
                                      8   Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                                      9   produced by Non-Parties in connection with this litigation is protected by the remedies
                                     10   and relief provided by this Order. Nothing in these provisions should be construed as
                                     11   prohibiting a Non-Party from seeking additional protections.
                                     12                (b) In the event that a Party is required, by a valid discovery request, to
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   produce a Non-Party’s confidential information in its possession, and the Party is
  Hunton Andrews Kurth LLP




                                     14   subject to an agreement with the Non-Party not to produce the Non-Party’s
                                     15
                                          confidential information, then the Party shall:
                                     16
                                                       1.    promptly notify in writing the Requesting Party and the Non-Party
                                     17
                                                             that some or all of the information requested is subject to a
                                     18
                                                             confidentiality agreement with a Non-Party;
                                     19
                                                       2.    promptly provide the Non-Party with a copy of the Stipulated
                                     20
                                                             Protective Order in this Action, the relevant discovery request(s),
                                     21
                                                             and a reasonably specific description of the information requested;
                                     22
                                                             and
                                     23
                                                       3.    make the information requested available for inspection by the
                                     24
                                                             Non-Party, if requested.
                                     25
                                                       (c) If the Non-Party fails to seek a protective order from this court
                                     26
                                          within 14 days of receiving the notice and accompanying information, the Receiving
                                     27
                                          Party may produce the Non-Party’s confidential information responsive to the
                                     28

                                                                                 12
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   discovery request. If the Non-Party timely seeks a protective order, the Receiving
                                      2   Party shall not produce any information in its possession or control that is subject to
                                      3   the confidentiality agreement with the Non-Party before a determination by the court.
                                      4   Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                                      5   of seeking protection in this court of its Protected Material.
                                      6   10.          UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                                      7         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                                      8   Protected Material to any person or in any circumstance not authorized under this
                                      9   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
                                     10   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
                                     11   all unauthorized copies of the Protected Material, (c) inform the person or persons to
                                     12   whom unauthorized disclosures were made of all the terms of this Order, and (d) request
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
  Hunton Andrews Kurth LLP




                                     14   that is attached hereto as Exhibit A.
                                     15   11.          INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                     16   PROTECTED MATERIAL
                                     17         When a Producing Party gives notice to Receiving Parties that certain
                                     18   inadvertently produced material is subject to a claim of privilege or other protection,
                                     19   the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
                                     20   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
                                     21   may be established in an e-discovery order that provides for production without prior
                                     22   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                                     23   parties reach an agreement on the effect of disclosure of a communication or
                                     24   information covered by the attorney-client privilege or work product protection, the
                                     25   parties may incorporate their agreement in the stipulated protective order submitted to
                                     26   the court.
                                     27

                                     28

                                                                                 13
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   12.          MISCELLANEOUS
                                      2         12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                                      3   person to seek its modification by the Court in the future.
                                      4         12.2 Right to Assert Other Objections. By stipulating to the entry of this
                                      5   Protective Order no Party waives any right it otherwise would have to object to
                                      6   disclosing or producing any information or item on any ground not addressed in this
                                      7   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                      8   ground to use in evidence of any of the material covered by this Protective Order.
                                      9         12.3 Filing Protected Material. A Party that seeks to file under seal any
                                     10   Protected Material must comply with Civil Local Rule 79-5. Protected Material may
                                     11   only be filed under seal pursuant to a court order authorizing the sealing of the
                                     12   specific Protected Material at issue. If a Party’s request to file Protected Material
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   under seal is denied by the court, then the Receiving Party may file the information in
  Hunton Andrews Kurth LLP




                                     14   the public record unless otherwise instructed by the court.
                                     15   13.          FINAL DISPOSITION
                                     16         After the final disposition of this Action, as defined in paragraph 4, within 60
                                     17   days of a written request by the Designating Party, each Receiving Party must return all
                                     18   Protected Material to the Producing Party or destroy such material. As used in this
                                     19   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
                                     20   summaries, and any other format reproducing or capturing any of the Protected
                                     21   Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                                     22   must submit a written certification to the Producing Party (and, if not the same person
                                     23   or entity, to the Designating Party) by the 60 day deadline that (1) identifies (by
                                     24   category, where appropriate) all the Protected Material that was returned or destroyed
                                     25   and (2) affirms that the Receiving Party has not retained any copies, abstracts,
                                     26   compilations, summaries or any other format reproducing or capturing any of the
                                     27   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                                     28   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts,
                                                                                 14
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1   legal memoranda, correspondence, deposition and trial exhibits, expert reports, attorney
                                      2   work product, and consultant and expert work product, even if such materials contain
                                      3   Protected Material. Any such archival copies that contain or constitute Protected
                                      4   Material remain subject to this Protective Order as set forth in Section 4 (DURATION).
                                      5   14.          VIOLATION
                                      6   Any violation of this Order may be punished by any and all appropriate measures
                                      7   including, without limitation, contempt proceedings and/or monetary sanctions.
                                      8   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      9

                                     10
                                          DATED: April 2, 2019                         HUNTON ANDREWS KURTH LLP
                                     11

                                     12
                                                                                  By: /s/ Roland M. Juarez
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13
  Hunton Andrews Kurth LLP




                                                                                      ROLAND M. JUAREZ
                                     14                                               MATTHEW I. BOBB
                                                                                      ANH N. NGUYEN
                                     15                                               Attorneys for Defendant
                                                                                      LOWE’S HOME CENTERS, LLC
                                     16

                                     17   DATED: April 2, 2019                         THE CULLEN LAW FIRM, APC
                                     18

                                     19                                           By: /s/ Paul T. Cullen
                                                                                      PAUL T. CULLEN
                                     20                                               Attorneys for Plaintiff
                                     21
                                                                                      JAMES O’DONNELL

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                 15
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1

                                      2
                                                           Attestation Pursuant to Local Rule 5-4.3.4(a)(2)(i)
                                      3
                                                I, Anh N. Nguyen, attest that all other signatories listed, and on whose behalf
                                      4
                                          this filing is submitted, concur in the filing’s content and have authorized the filing.
                                      5

                                      6                                                  By: /s/ Anh N. Nguyen
                                      7                                                      Anh N. Nguyen

                                      8   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                                      9
                                          DATED: April 3, 2019
                                     10

                                     11                                           Honorable Rozella A. Oliver
                                                                                  United States Magistrate Judge
                                     12
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13
  Hunton Andrews Kurth LLP




                                     14

                                     15

                                     16

                                     17

                                     18

                                     19

                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26

                                     27

                                     28

                                                                                 16
                                                        [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
                                      1                                          EXHIBIT A
                                      2                ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                      3

                                      4           I,   ________________________         [print   or    type    full    name],    of
                                      5   ____________________ [print or type full address], declare under penalty of perjury
                                      6   that I have read in its entirety and understand the Stipulated Protective Order that was
                                      7   issued by the United States District Court for the Central District of California on
                                      8   [____](date) in the case of James O’Donnell v. Lowe’s Home Centers, LLC, Case No.:
                                      9   8:18-cv-873. I agree to comply with and to be bound by all the terms of this Stipulated
                                     10   Protective Order and I understand and acknowledge that failure to so comply could
                                     11   expose me to sanctions and punishment in the nature of contempt. I solemnly promise
                                     12   that I will not disclose in any manner any information or item that is subject to this
Los Angeles, California 90071-2627
 550 South Hope Street, Suite 2000




                                     13   Stipulated Protective Order to any person or entity except in strict compliance with the
  Hunton Andrews Kurth LLP




                                     14   provisions of this Order.
                                     15           I further agree to submit to the jurisdiction of the United States District Court
                                     16   for the Central District of California for the purpose of enforcing the terms of this
                                     17   Stipulated Protective Order, even if such enforcement proceedings occur after
                                     18   termination of this action. I hereby appoint ____________________________ [print or
                                     19   type full name] of _________________________________ [print or type full address
                                     20   and telephone number] as my California agent for service of process in connection with
                                     21   this action or any proceedings related to enforcement of this Stipulated Protective Order.
                                     22
                                          Date:
                                     23

                                     24   City and State where sworn and signed:

                                     25   Printed Name:
                                     26   Signature:
                                     27

                                     28

                                                                                  17
                                                         [PROPOSED] ORDER RE: STIPULATED PROTECTIVE ORDER
